Morton, J.
In the cross-examination of witnesses, great latitude is ordinarily allowed, to test their accuracy and credibility. But the extent to which cross-examination upon collateral matters shall be pursued is a matter within the discretion of the presiding judge. The previous difficulty between the witness Haines and the defendant was a collateral matter which the court was not required to try, and the limitation of the cross-examination of Haines, and the rejection of the testimony of Mahoney as to such difficulty, were within the discretion of the presiding judge, and not the subject of exception. Exceptions overruled.